[Cite as State ex rel. Almazan v. Gilson, 2021-Ohio-435.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE EX REL., HECTOR ALMAZAN, :

                 Relator,                               :
                                                               No. 109893
                 v.                                     :

THOMAS P. GILSON, M.D.,                                 :

                 Respondent.                            :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: COMPLAINT DISMISSED
                 DATED: February 16, 2021


                                           Writ of Mandamus
                                           Motion No. 541170
                                           Order No. 543864


                                             Appearances:

                 Hector Almazan, pro se.

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Jake A. Elliott, Assistant Prosecuting
                 Attorney, for respondent.


MARY EILEEN KILBANE, J.:

                   Hector Almazan has filed a complaint for a writ of mandamus.

Almazan seeks an order from this court that requires the Cuyahoga County Medical

Examiner Thomas P. Gilson, M.D. (“ME”) to provide him with coroner records that
relate to the death of Aura Morales.1 The ME has filed a motion to dismiss that is

granted for the following reasons.

                                        I. Facts

                Almazan, through his complaint for a writ of mandamus, alleges that

in June 2020, he sent a letter to the ME for “a complete copy of the autopsy report

of Ms. Aura Morales and photographs along with the x-rays, and anything

pertaining to the death of Ms. Aura Morales.” On June 25, 2020, the ME denied the

request for autopsy records based on the failure of Almazan to comply with R.C.

149.43(B)(8):

        Your request for records is denied.

        Pursuant to R.C. 149.43(B)(8), an inmate must first demonstrate to the
        sentencing court that he is entitled to the information he seeks before
        a public entity is required to fulfill his public records request. See R.C.
        149.43(B)(8). According to the docket, captioned State v. Almazan,
        Cuyahoga County case number CR 14 589365A, you have not received
        the court’s permission to make this public records request. Therefore,
        your request cannot be approved.

                On August 17, 2020, Almazan filed his complaint for a writ of

mandamus. On September 16, 2020, the ME filed a motion to dismiss the complaint

for a writ of mandamus. On November 18, 2020, this court issued an order that

required Almazan to provide a copy of the letter that was sent to the ME in June

2020:



        1Almazan was convicted of the aggravated murder of Aura Morales and sentenced to

a life sentence without the possibility of parole. See State v. Almazan, Cuyahoga C.P. No.
CR-14-589365-A.
      Sua sponte, the relator-Hector Almazan is ordered to supplement his
      complaint for a writ of mandamus with a copy of the “request
      notification letter” sent to the respondent-Thomas P. Gilson, M.D.,
      Medical Examiner Cuyahoga County, in June of 2020, that requested
      the production of alleged “public records” relating to the death of Aura
      Morales.

      The supplement shall be filed with this Court no later than
      December 31, 2020.

              Almazan has failed to comply with the sua sponte order and has not

provided this court with a copy of the letter sent to the ME that demonstrates what

coroner records were specifically requested in June 2020.

                                II. Legal Analysis

A. Standards for Granting Mandamus

              In order for this court to grant a writ of mandamus, Almazan must

demonstrate, by clear and convincing evidence, (1) a clear legal right to the

requested relief, (2) a clear legal duty on the part of the respondent to provide the

requested relief, and (3) the lack of an adequate remedy in the ordinary course of

the law. State ex rel. McKinney v. Schmenk, 152 Ohio St.3d 70, 2017-Ohio-9183, 92

N.E.3d 871; State ex rel. Love v. O’Donnell, 150 Ohio St.3d 378, 2017-Ohio-5659, 81

N.E.3d 12550; State ex rel. Westchester v. Bacon, 61 Ohio St.2d 42, 399 N.E.2d 81

(1980).

B. Failure to Obey Sua Sponte Order to Supplement Complaint for
   Mandamus

              Initially, we find that Almazan has failed to demonstrate, by clear and

convincing evidence, what records were specifically requested from the ME. The
complaint for mandamus does not include a copy of the letter that was sent to the

ME in June 2020.

               Almazan was instructed, through a sua sponte order, to supplement

his complaint for mandamus with the letter sent to the ME in order to demonstrate

what records were specifically requested to be provided by the ME. Almazan has

failed to comply with this court’s sua sponte order by providing the letter sent to the

ME. Almazan is required to demonstrate what records were requested before filing

a mandamus action. State ex rel. Essi v. Lakewood, 2018-Ohio-5027, 126 N.E.3d

254 (8th Dist.). Mandamus will not compel the production of a record that has not

been requested. State ex rel. Bandy v. Gilson, Slip Opinion No. 2020-Ohio-5222;

State ex rel. Zauderer v. Joseph, 62 Ohio App.3d 752, 577 N.E.2d 444 (10th

Dist.1989); State ex rel. Cushion v. Massillon, 5th Dist. Stark No. 2010CA00199,

2011-Ohio-4749.

C. Records Exempt from Disclosure by Coroner – R.C. 313.10

               In addition, the records of a coroner “including, but not limited to, the

detailed description of the observations written during the progress of an autopsy

and the conclusions drawn from those observations filed in the office of the coroner”

are ordinarily considered to be public records. State ex rel. Cincinnati Enquirer v.

Pike Cty. Gen Health Dist., 154 Ohio St.3d 297, 2018-Ohio-3721, 114 N.E.3d 152,

¶ 13, quoting R.C. 313.10(A)(1). However, R.C. 313.10(A)(2) provides that certain

records retained by the coroner are not public records and thus not subject to

disclosure. The following records in a coroner’s office are not public records: (1)
preliminary autopsy and investigative notes and findings made by the coroner or by

anyone acting under the coroner’s direction or supervision; (2) photographs of a

decedent made by the coroner or by anyone acting under the coroner’s direction or

supervision; (3) suicide notes; (4) medical and psychiatric records provided to the

coroner, a deputy coroner, or a representative of the coroner or a deputy coroner

under section 313.091 of the Revised Code; (5) records of a deceased individual that

are confidential law enforcement investigatory records as defined in section 149.43

of the Revised Code; and (6) laboratory reports generated from the analysis of

physical evidence by the coroner’s laboratory that are discoverable under Crim.R.

16. Clearly, the records allegedly requested by Almazan fall within the records

exceptions provided under R.C. 313.10(A)(2) and the ME possesses no duty to

provide any of the records allegedly requested by Almazan. The records excluded

under R.C. 313.10(A)(2) may only be provided to a next of kin, journalists, and

insurers pursuant to R.C. 313.10(C) and (E).

              It must also be noted that Almazan’s reliance upon the appellate

opinion, rendered in State ex rel. Fellows v. Soboslay, 11th Dist. Trumbull No. 96-

T-5442, 1996 Ohio App.LEXIS 3198 (July 26, 1996), is misplaced. The Ohio

Supreme Court has specifically overturned the opinion and legal analysis contained

in Fellows. See State ex rel. Bandy v. Gilson, supra.

D. Failure to Comply with R.C. 149.43(B)(8)

              Notwithstanding the application of R.C. 313.10, Almazan has also

failed to comply with the requirements of R.C. 149.43(B)(8), which provides that:
      A public office or person responsible for public records is not required
      to permit a person who is incarcerated pursuant to a criminal
      conviction or a juvenile adjudication to inspect or to obtain a copy of
      any public record concerning a criminal investigation or prosecution or
      concerning what would be a criminal investigation or prosecution if the
      subject of the investigation or prosecution were an adult, unless the
      request to inspect or to obtain a copy of the record is for the purpose of
      acquiring information that is subject to release as a public record under
      this section and the judge who imposed the sentence or made the
      adjudication with respect to the person, or the judge’s successor in
      office, finds that the information sought in the public record is
      necessary to support what appears to be a justiciable claim of the
      person.

               Almazan has failed to comply with the mandatory requirement of R.C.

149.43(B)(8) before requesting any public records from the ME. The failure to seek

and receive leave from the judge or successor judge in CR-14-589365-A prevents

this court from issuing a writ of mandamus on behalf of Almazan. State ex rel. Ware

v. Giavasis, 160 Ohio St.3d 383, 2020-Ohio-3700, 157 N.E.3d 710; State ex rel. Ellis

v. Cleveland Police Forensic Laboratory, 157 Ohio St.3d 483, 2019-Ohio-4201, 137

N.E.3d 1171; State ex rel. Russell v. Thornton, 111 Ohio St.3d 409, 2006-Ohio-5858,

856 N.E.2d 966.

E. Conclusion

               Accordingly, we grant the ME’s motion to dismiss. Costs to Almazan.

The court directs the clerk of courts to serve all parties with notice of this judgment

and the date of entry upon the journal as required by Civ.R. 58(B).
           Complaint dismissed.



_______________________________
MARY EILEEN KILBANE, JUDGE

SEAN C. GALLAGHER, P.J., and
FRANK D. CELEBREZZE, JR., J., CONCUR